FILED
                           NOT FOR PUBLICATION
                                                                                NOV 6 2020
                     UNITED STATES COURT OF APPEALS                        MOLLY C. DWYER, CLERK
                                                                             U.S. COURT OF APPEALS


                            FOR THE NINTH CIRCUIT


DEWALT PRODUCTIONS, INC., DBA                    No. 19-35806
Fontaine Bleau; RODNEY DEWALT,
                                                 D.C. No. 3:14-cv-01017-AC
              Plaintiffs-Appellants,

 v.                                              MEMORANDUM*

CITY OF PORTLAND; et al.,

              Defendants-Appellees.



                    Appeal from the United States District Court
                             for the District of Oregon
                    John V. Acosta, Magistrate Judge, Presiding

                      Argued and Submitted October 28, 2020
                                Portland, Oregon

Before: GRABER, CLIFTON, and IKUTA, Circuit Judges.

      Plaintiffs DeWalt Productions, Inc., DBA Fontaine Bleau; and Rodney

DeWalt ("Plaintiffs") timely appeal summary judgment. We have jurisdiction

under 28 U.S.C. § 1291. Reviewing de novo, King v. County of Los Angeles, 885



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
F.3d 548, 556 (9th Cir. 2018), we affirm.

      1. Defendant Steven Marks is entitled to prosecutorial immunity from

Plaintiffs’ procedural due process claim. Chalkboard, Inc. v. Brandt,

902 F.2d 1375, 1378 (9th Cir. 1989). His authority to rescind the order suspending

Plaintiffs’ liquor license was "inextricably intertwined" with his authority to issue

the order. Olsen v. Idaho State Bd. of Med., 363 F.3d 916, 928 (9th Cir. 2004).

Defendant Marks did not engage in any ultra vires act that would remove his

immunity, particularly where his withdrawal of the first suspension order stemmed

from Plaintiffs’ own argument regarding a possible defect with service. Thus, the

district court did not err by dismissing Plaintiffs’ due process claim.

      2. Even viewing the facts in the light most favorable to Plaintiffs, there are

no genuine disputes of fact as to whether the City Defendants acted with

discriminatory animus in requesting that the Oregon Liquor Control Commission

suspend Plaintiffs’ liquor license.

      As to Plaintiffs’ claim under 42 U.S.C. § 1981, plaintiffs "must initially

plead and ultimately prove that, but for race, [they] would not have suffered the

loss of a legally protected right." Comcast Corp. v. Nat’l Ass’n of African

Am.-Owned Media, 140 S. Ct. 1009, 1019 (2020). Given the fatal shooting and




                                            2
concomitant lack of security at the club, which precipitated the City’s request for

the liquor license suspension, Plaintiffs have not established a genuine issue of

material fact that, but for the fact that the club was Black-owned, the liquor license

would not have been suspended.

      With respect to Plaintiffs’ equal protection and Title VI claims, we note that

the City has made five requests for a club’s liquor license to be suspended: two for

Black-owned clubs, one for an Asian-owned club, and two for White-owned clubs.

Given those statistics and the nature of the fatal shooting here, there is no genuine

issue of material fact regarding whether similarly situated non-Black-owned clubs

were treated more leniently.

      Municipal liability under Monell v. Department of Social Services, 436 U.S.

658 (1978), does not lie because there is insufficient evidence of a racially

discriminatory policy toward Black-owned clubs. Plaintiffs failed to create a

genuine dispute of fact as to whether the suspension of the liquor license was

caused by a "practice or custom which constitutes the standard operating procedure

of the local governmental entity." Trevino v. Gates, 99 F.3d 911, 918 (9th Cir.

1996) (internal quotation marks omitted).

      3. Plaintiffs forfeited the First Amendment, intentional interference with




                                            3
prospective economic relations, and intentional infliction of emotional distress

claims, by failing to brief them meaningfully. United States v. Graf, 610 F.3d

1148, 1166 (9th Cir. 2010).

      AFFIRMED.




                                          4